     Case 2:19-cv-00517 Document 6 Filed 04/21/20 Page 1 of 2 PageID #: 34



                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA

                                   CHARLESTON DIVISION


HOWARD LEE JUSTICE, JR.,

                               Plaintiff,

v.                                                    CIVIL ACTION NO. 2:19-cv-00517

SOUTH CENTRAL REGIONAL JAIL,

                               Defendant.



                                             ORDER


       By standing order entered on January 4, 2016, and filed in this case on July 12, 2019, (ECF

No. 3), this action was referred to United States Magistrate Judge Dwane L. Tinsley for submission

of proposed findings and a recommendation for disposition (“PF&R”). Magistrate Judge Tinsley

filed his PF&R on April 1, 2020, recommending this Court dismiss this action for failure to

prosecute because Plaintiff Howard Lee Justice, Jr., (“Plaintiff”) has failed to file an Amended

Complaint as required by the Magistrate Judge’s Order and Notice. (ECF No. 5 at 1.) This Order

and Notice, (ECF No. 4), required Plaintiff to file his Amended Complaint by July 31, 2019, and

further notified Plaintiff that the failure to comply would result in the Magistrate Judge submitting

a recommendation that this matter be dismissed.

       This Court is not required to review, under a de novo or any other standard, the factual or

legal conclusions of the magistrate judge as to those portions of the PF&R to which no objections

are addressed. Thomas v. Arn, 474 U.S. 140, 150 (1985). Failure to file timely objections

                                                 1
     Case 2:19-cv-00517 Document 6 Filed 04/21/20 Page 2 of 2 PageID #: 35



constitutes a waiver of de novo review and Plaintiff’s right to appeal this Court’s order. 28 U.S.C.

§ 636(b)(1); see also Snyder v. Ridenour, 889 F.2d 1363, 1366 (4th Cir. 1989); United States v.

Schronce, 727 F.2d 91, 94 (4th Cir. 1984). In addition, this Court need not conduct a de novo

review when a party “makes general and conclusory objections that do not direct the Court to a

specific error in the magistrate’s proposed findings and recommendations.” Orpiano v. Johnson,

687 F.2d 44, 47 (4th Cir. 1982).

          Objections to the PF&R in this case were due on April 20, 2020. (ECF No. 5.) To date,

Plaintiff has failed to submit any objection in response to the PF&R, thus constituting a waiver of

de novo review and Plaintiff’s right to appeal this Court’s order.

          Accordingly, the Court ADOPTS the PF&R, (ECF No. 5), and DISMISSES this action

WITHOUT PREJUDICE for failure to prosecute, pursuant to Rule 41(b) of the Federal Rules of

Civil Procedure. The Court further DIRECTS the Clerk to remove this matter from the Court’s

docket.

          IT IS SO ORDERED.

          The Court DIRECTS the Clerk to send a copy of this Order to counsel of record and any

unrepresented party.

                                              ENTER:         April 21, 2020




                                                 2
